DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 12/28/2020. The following is the status of the claims:

Claims 1-3, 5-12, 14-25 are pending.
Claims 4 and 13 are canceled.
Claims 1, 8, 11, 14, 17-21, and 24-25 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommer et al. - (WO02/16834 - previously cited and newly relied upon), hereinafter referred to as “Sommer”.

Regarding Claim 11, Sommer discloses a heat exchanger core (Figures 9 & 11, i.e. embodiment where tubes of Figure 11 replace tubes of Figure 10 per the description on page 12, lines 4-5), comprising: 
an inlet header (26, not labeled in Figure 9 but as shown in Figure 1); 
an outlet header (28, not labeled in Figure 9 but as shown in Figure 1); and 
one or more curved channel frames (tubes 102, as shown in Figure 11) disposed at least partially between the inlet header and the outlet header (as shown in Figure 9), each of the one or more curved channel frames having a first end (22, not labeled in Figure 9 but as shown in Figure 1) and a second end (24, not labeled in Figure 9 but as shown in Figure 1), each of the one or more curved channel frames having one fluid passageway (single hollow channel for fluid 31, per the description on page 12, lines 8-10) formed in a cross section (cross-section defining the W-shape shown in Figure 11) of the respective curved channel frame that each flow a first fluid (31) in a first direction (vertical direction relative to Figures 9 and 11) therethrough from the first end to the second end (apparent from Figures 9 & 11), and (curved profile defined by the W-shape along air flow direction 108 in Figure 11); 
wherein at least one of the one or more curved channel frames has the cross section and a first length (length of the tubes along the first direction between the headers, i.e. length of the tubes excluding the very ends inserted into the respective header, i.e. such as the ends 22 & 24 shown in Figure 1 per the description on page 7, lines 20-21) defined between the inlet header and the outlet header (as shown in Figure 9); and 
wherein the cross section is curved and substantially continuous throughout the first length (as shown in Figure 11) and 
wherein the fluid passageway is defined on all sides by a plurality of inner walls (inner walls of the hollow chamber for fluid 31) of the respective curved channel frame, the plurality of inner walls comprises an upper inner wall (upper inner wall, as shown in the Annotated Figure below, i.e. the entire upper inner wall of the W-shape) and a lower inner wall (lower inner wall, as shown in the Annotated Figure below, i.e. the entire lower inner wall of the W-shape), and each of the upper inner wall and the lower inner wall is curved to be parallel to the curved profile (curved as shown in Figure 11 as to define the W-shape).


    PNG
    media_image1.png
    411
    591
    media_image1.png
    Greyscale

Portion of Sommer's Figure 11, annotated by Examiner

Regarding Claim 12, Sommer discloses the heat exchanger core of claim 11 and further teaches wherein the first end and the second end of each of the one or more curved channel frames define a second length (complete length of the tubes along the first direction, i.e. including the very ends of the tubes which are inserted in the respective header, i.e. such has ends 22 & 24 shown in Figure 1 per the description on page 7, lines 20-21) therebetween, and the cross section of at least one of the one or more curved channel frames is curved and substantially continuous throughout the second length (as shown in Figures 9 & 11).
Regarding Claim 14, Sommer discloses the heat exchanger core of claim 11 and further teaches wherein the curved profile of at least one of the one or more curved (as shown in Figure 11 and interpreted per applicant disclosure as a profile having crests, troughs/valleys, amplitude, and wavelength. The W-shape meets all of these conditions) having one or more crests (crests of the W-shape) and one or more troughs (valleys of the W-shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer as applied to claim 14 above, in view of Nies et al. - (DE102007023361 - referring to the previously cited English Machine translation), hereinafter referred to as “Nies”.

Regarding Claim 15, Sommer discloses the heat exchanger core of claim 14 and further teaches wherein the sinusoidal profile has an amplitude (amplitude, as shown in the Annotated Figure above) but fails to teach the amplitude ranging from about 1 mm to about 10 mm.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b). In particular, Nies teaches that the amplitude (wave height “a”) for any given wave length () of the sinusoidal profile is selected based on the desired heat exchange efficiency while considering the pressure loss across the heat exchanger core (Paragraph 0037).
Therefore, the amplitude is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the amplitude is selected as to minimize the height of the air flow channels (3, corresponding to air channels 108 in Sommer) as to increase heat transfer efficiency while minimizing pressure loss across the heat exchanger core. Therefore, since the general conditions of the claim, i.e. having curved channel frames defining a sinusoidal profile, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Sommer, by employing an amplitude in the range of about 1 mm to about 10 mm.
Regarding Claim 16, Sommer discloses the heat exchanger core of claim 14 and further teaches (Figure 11) wherein the one or more crests and the one or more troughs are disposed at a peak density (number of peaks) along a length (length in the air flow direction 33 in Figure 11) but fails to teach the peak density being within a range of about 1 peak per inch to about 8 peaks per inch.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b) having one or more crests (crests of the corrugations 15) and one or more troughs (valleys of the corrugations 15), wherein the one or more crests and the one or more troughs are (number of peaks) along a length (vertical length in Figure 5, i.e. length along dimension “D” in Figure 11). In particular, Nies teaches that the corrugations 15 lead to the intermediate spaces 3 (i.e. air flow channels) being designed as serpentine flow channels which increase the heat exchanger efficiency (Paragraph 0035). A skilled artisan would have recognized that the higher the number of corrugations the higher the surface area and thus the higher the heat transfer efficiency.
Therefore, the peak density is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the higher the peak density the higher the surface area of the tubes and thus the higher the heat transfer efficiency. Therefore, since the general conditions of the claim, i.e. having curved channel frames defining a sinusoidal profile, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Sommer, by employing the peak density being within a range of about 1 peak per inch to about 8 peaks per inch.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer, in view of Nishijima et al. - (US2004/0035562), hereinafter referred to as “Nishijima”.

Regarding Claim 1, Sommer discloses a heat exchanger core (Figures 9 & 11, i.e. embodiment where tubes of Figure 11 replace tubes of Figure 10 per the description on page 12, lines 4-5), comprising: 
an inlet header (26, not labeled in Figure 9 but as shown in Figure 1); 
an outlet header (28, not labeled in Figure 9 but as shown in Figure 1); and 
one or more curved channel frames (tubes 102, as shown in Figure 11) disposed at least partially between the inlet header and the outlet header (as shown in Figures 1 & 3), each of the one or more curved channel frames having a first end (22, not labeled in Figure 11 but as shown in Figure 1) and a second end (22, not labeled in Figure 11 but as shown in Figure 1), each of the one or more curved channel frames having one fluid passageway (single hollow channel for fluid 31, per the description on page 12, lines 8-10) formed in a cross section (cross-section defining the W-shape shown in Figure 11) of the respective curved channel frame that each direct flow of a first fluid (31) in a first direction (vertical direction relative to Figures 9 & 11) therethrough from the first end to the second end (apparent from Figures 1, 2b, 3-5), and of the one or more curved channel frames defining a curved profile in a direction that is perpendicular to the first direction (curved profile defined by the W-shape along air flow direction 108 in Figure 11); 
wherein one or more of the one or more curved channel frames includes a rounded leading edge (upstream rounded edge of the W-shape in the direction of air flow 33, as shown in Figure 11), and a trailing edge (downstream most rounded edge of the W-shape in the direction of air flow 33, as shown in Figure 11); and 
(inner walls of the hollow chamber for fluid 31) of the respective curved channel frame, the plurality of inner walls comprises an upper inner wall (upper inner wall, as shown in the Annotated Figure above, i.e. the entire upper inner wall of the W-shape) and a lower inner wall (lower inner wall, as shown in the Annotated Figure above, i.e. the entire lower inner wall of the W-shape), and each of the upper inner wall and the lower inner wall is curved to be parallel to the curved profile (curved as shown in Figure 11 as to define the W-shape).
Sommer fails to teach wherein the trailing edge is tapered.
However, Nishijima teaches (Figure 6a) a heat exchanger tube (131) having a rounded leading edge (leftmost edge, i.e. upstream edge relative to airflow direction A1). In particular, Nishijima further teaches the tube having a tapered trailing edge (rightmost edge, i.e. downstream edge relative to airflow direction A1), for the purpose of restricting air streams around the tubes from separating from the tubes at their air downstream portions (Paragraph 0040), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sommer, by employing the curved channel frames with a tapered trailing edge, as taught by Yamauchi, for the purpose of restricting air streams around the tubes from separating from the tubes at their air downstream portions, ultimately enhancing heat transfer efficiency.  
Regarding Claims 2 and 3, Sommer as modified teaches the heat exchanger core of claim 1 and further teaches wherein the rounded leading edge has a radius (as shown in Sommer’s Figure 11, the leading edge is rounded and thus inherently has a radius) as to claim 2, and further teaches wherein the tapered trailing edge has a taper angle (angle of either one of the tapered surfaces of the trailing edge relative to line “CL” as taught by Nishijima) as to claim 3, but fails to teach the radius being within a range of about 1 mm to about 4 mm as to claim 2, and wherein the angle is within a range of about 10 degrees to about 60 degrees as to claim 3.
However, Nishijima does teaches that the streamline shape of the tubes allows for restricting air streams around the tubes from separating from the tubes at their air downstream portions (Paragraph 0040) without limiting the streamline shape to any particular radius of the leading edge and/or angle of the trailing edge and thus leaves it open to a skilled artisan to select appropriate values for the radius and angle in order to achieve the intended purpose of restricting air streams around the tubes from separating from the tubes at their air downstream portions.
Therefore, the radius of the leading edge and the angle of the trailing edge are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the radius of the leading edge and the angle of the trailing edge would be selected based on the desired streamline shape as to achieve the indented restriction of air streams around the tubes from separating from the tubes at their air downstream portions. Therefore, since the general conditions of the claim, i.e. streamline shape tubes each having a rounded leading edge and a tapered trailing edge, were disclosed in the prior art by Sommer as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before  as to claim 2, and to employ the angle within a range of about 10 degrees to about 60 degrees as to claim 3.
Regarding Claim 8, Sommer as modified teaches the heat exchanger core of claim 1 and further teaches wherein the curved profile of at least one of the one or more curved channel frames is a sinusoidal profile (as shown in Figure 11 and interpreted per applicant disclosure as a profile having crests, troughs/valleys, amplitude, and wavelength. The W-shape meets all of these conditions) having one or more crests (crests of the W-shape) and one or more troughs (valleys of the W-shape).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Nishijima, and further in view of Nies.

Regarding Claim 5, Sommer as modified teaches the heat exchanger core of claim 1 but fails to explicitly teach wherein each of the one or more fluid passageways of each of the one or more curved channel frames are configured to withstand a temperature of the first fluid that is within a range of about -50 degrees Celsius to about 300 degrees Celsius.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b). In particular, Nies teaches that the material of the one or more curved channel frames while preferably aluminum (which is known to melt at 660 degrees Celsius) can be (Paragraph 0018 - lines 177-178). Nies thus leaves it to the skilled artisan to select the appropriate material for the intended and/or desired purpose. A skilled artisan would have recognized that the operating temperature range for the one or more fluid passageways would depend on the material of the one or more curved channel frames.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to further modify Sommer, by selecting a material for the curved channel frames which is appropriate and/or capable to withstand a temperature of the first fluid that is within a range of about -50 degrees Celsius to about 300 degrees Celsius since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 6, Sommer as modified teaches the heat exchanger core of claim 1 and further teaches wherein the one or more curved channel frames are disposed at a frame density (number of tubes 102) along a length (stacking direction of the tubes in Figure 11) in the heat exchanger core, but fails to teach the frame density being within a range of about 0.5 curved channel frames per inch to about 6 curved channel frames per inch.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b), wherein the one or more curved channel frames are disposed at a frame density (number of tubes 1) along a length (horizontal length in Figure 5, i.e. length along dimension “d” in Figure 11). In particular, Nies teaches that the heat exchanger core arrangement allows for smaller pipe heights and thus ultimately more pipes in an installation space of the same size (Paragraph 0037 on Page 10 - lines 378-379), thus ultimately enhancing heat transfer. 
Therefore, the frame density is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the more pipes in a core, the higher the heat exchange rate will be. Therefore, since the general conditions of the claim, i.e. a core allowing for a higher number of tubes, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Sommer, by employing the frame density being within a range of about 0.5 curved channel frames per inch to about 6 curved channel frames per inch.
Regarding Claim 7, Sommer as modified teaches the heat exchanger core of claim 1 and further teaches wherein the heat exchanger core comprises two or more curved channel frames (as shown in Sommer’s Figures 9 & 11), and the two or more curved channel frames are spaced from each other by a distance (as shown in Sommer’s Figure 11) but fails to teach the distance being within a range of about 1 mm to about 30 mm.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b), wherein the one or more curved channel frames are disposed at a frame density (number of tubes 1) along a length (horizontal length in Figure 5, i.e. length along dimension “d” in Figure 11). In particular, Nies teaches that the heat exchanger core arrangement allows for smaller pipe heights and thus ultimately more pipes in an installation space of the same size (Paragraph 0037 on Page 10 - lines 378-379), thus ultimately enhancing heat transfer. 
Therefore, the spacing distance between each curved channel frame is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the smaller the distance, the more pipes can be accommodated in the core, thus increasing the heat exchange rate. Therefore, since the general conditions of the claim, i.e. a core allowing for a higher number of tubes, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Sommer, by employing the spacing distance within a range of about 1 mm to about 30 mm.
Regarding Claim 9, Sommer as modified teaches the heat exchanger core of claim 8 and further teaches (Sommer’s Figure 11) wherein the sinusoidal profile has an amplitude (amplitude, as shown in the Annotated Figure above) but fails to teach the amplitude ranging from about 1 mm to about 10 mm.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b). In particular, Nies teaches that the amplitude (wave height “a”) for any given wave length () of the sinusoidal profile is selected based on the desired heat exchange efficiency while considering the pressure loss across the heat exchanger core (Paragraph 0037).
Therefore, the amplitude is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the amplitude is selected as to minimize the height of the air flow channels (3, corresponding to air channels 108 in Sommer) as to increase heat transfer efficiency while minimizing pressure loss across the heat exchanger core. Therefore, since the general conditions of the claim, i.e. having curved channel frames defining a sinusoidal profile, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Sommer, by employing an amplitude in the range of about 1 mm to about 10 mm.
Regarding Claim 10, Sommer as modified teaches the heat exchanger core of claim 8 and further teaches (Sommer’s Figure 11) wherein the one or more crests and the one or more troughs are disposed at a peak density (number of peaks) along a length (length in the air flow direction 33 in Figure 11) but fails to teach the peak density being within a range of about 1 peak per inch to about 8 peaks per inch.
However, Nies teaches a heat exchanger core (Figures 1, 2b, 3-5) comprising headers (40); and curved channel frames (tubes 1) disposed between the headers, the curved channel frames having a sinusoidal profile (as shown in Figure 2b) having one or more crests (crests of the corrugations 15) and one or more troughs (valleys of the corrugations 15), wherein the one or more crests and the one or more troughs are (number of peaks) along a length (vertical length in Figure 5, i.e. length along dimension “D” in Figure 11). In particular, Nies teaches that the corrugations 15 lead to the intermediate spaces 3 (i.e. air flow channels) being designed as serpentine flow channels which increase the heat exchanger efficiency (Paragraph 0035). A skilled artisan would have recognized that the higher the number of corrugations the higher the surface area and thus the higher the heat transfer efficiency.
Therefore, the peak density is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the higher the peak density the higher the surface area of the tubes and thus the higher the heat transfer efficiency. Therefore, since the general conditions of the claim, i.e. having curved channel frames defining a sinusoidal profile, were disclosed in the prior art by Nies, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Sommer, by employing the peak density being within a range of about 1 peak per inch to about 8 peaks per inch.

Claims 17-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer, in view of Dey et al. - (US2003/0217838), hereinafter referred to as “Dey”.

Regarding Claim 17, Sommer discloses a heat exchanger core (Figures 9 & 11, i.e. embodiment where tubes of Figure 11 replace tubes of Figure 10 per the description on page 12, lines 4-5), comprising: 
one or more curved channel frames (tubes 102, as shown in Figure 11), each of the one or more curved channel frames having a first end (22, not labeled in Figure 9 but as shown in Figure 1), a second end (24, not labeled in Figure 9 but as shown in Figure 1), an inlet portion (portion of the tubes inside header 26) adjacent to the first end (as shown in Figures 9 & 11), and an outlet portion (portion of the tubes inside header 28) adjacent to the second end (as shown in Figures 9 & 11); 
one fluid passagewav (single hollow channel for fluid 31, per the description on page 12, lines 8-10) formed in a cross section (cross-section defining the W-shape shown in Figure 11) of one of the one or more curved channel frames that each direct flow of a first fluid (31) in a first direction (vertical direction relative to Figures 9 and 11) therethrouqh from the first end to the second end (apparent from Figures 9 & 11), wherein each of the one or more curved channel frames defines a curved profile in a direction that is perpendicular to the first direction (curved profile defined by the W-shape along air flow direction 108 in Figure 11), the fluid passagewav is defined on all sides by a plurality of inner walls (inner walls of the hollow chamber for fluid 31) of the respective one of the one or more curved channel frames, the plurality of inner walls comprises an upper inner wall (upper inner wall, as shown in the Annotated Figure above, i.e. the entire upper inner wall of the W-shape) and a lower inner wall (lower inner wall, as shown in the Annotated Figure above, i.e. the entire upper inner wall of the W-shape), and each of the upper inner wall and the lower inner wall is (curved as shown in Figure 11 as to define the W-shape);
an inlet tank (26, not labeled in Figure 9 but as shown in Figure 1), comprising: 
an inlet header (lower wall of header assembly 26) disposed around the inlet portion of each of the one or more curved channel frames (as shown in Figures 1, 9 & 11, and per the description in Page 7, lines 20-23), and 
an inlet cover (remainder walls, i.e. excluding the lower wall, of the header assembly 26); 
an outlet tank (28, not labeled in Figure 9 but as shown in Figure 1), comprising: 
an outlet header (upper wall of header assembly 28) disposed around the outlet portion of each of the one or more curved channel frames (as shown in Figures 1, 9 & 11, and per the description in Page 7, lines 20-23); and 
an outlet cover (remainder walls, i.e. excluding the upper wall, of the header assembly 28).
	Sommer fails to teach wherein the inlet cover is welded to the inlet header, thereby defining a first welded joint; and wherein the outlet cover is welded to the outlet header, thereby defining a second welded joint.
However, Dey teaches (Figure 8) a heat exchanger core (53), comprising one or more channel frames (tubes in the core, such as tubes 33 in Figure 5b); inlet/outlet tanks (assembly of 64 & 65, only one tank shown with the other having the same structure), each comprising a header (54), and a cover (55). In particular, Dey teaches (56), for the purpose of fixing the cover the header (per Paragraph 0059). A skilled artisan would have recognized that such a weld would create a fluid tight seal between the header and the cover as to prevent fluid leakage therefrom, ultimately ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sommer, by welding the inlet cover to the inlet header, thereby defining a first welded joint; and by welding the outlet cover to the outlet header, thereby defining a second welded joint, as taught by Dey, for the purpose of fixing the respective cover the respective header, ultimately creating a fluid tight seal between the header and the cover as to prevent fluid leakage therefrom, ultimately ensuring proper operation of the heat exchanger.  
Regarding Claim 18, Sommer as modified teaches the heat exchanger core of claim 17 and further teaches wherein the first end and the second end of each of the one or more curved channel frames are both disposed between the first welded joint and the second welded joint (necessarily a result of welding the covers to the headers in Sommer).
Regarding Claim 19, Sommer as modified teaches the heat exchanger core of claim 17 and further teaches wherein the inlet header is brazed to the inlet portion of each of the one or more curved channel frames (per Sommer’s description on Page 7, lines 20-23) thereby defining a first set of one or more brazed joints (inherent braze joint after brazing), and the outlet header is brazed to the outlet portion of each of the one or more curved channel frames (per Sommer’s description on Page 7, lines 20-23) thereby defining a second set of one or more brazed joints (inherent braze joint after brazing); and wherein the first set of one or more brazed joints and the second set of one or more brazed joints are both disposed between the first welded joint and the second welded joint (necessarily a result of welding the covers to the headers in Sommer).
Regarding Claim 20, Sommer as modified teaches the heat exchanger core of claim 17 and further teaches (Sommer’s Figures 1, 9 & 11) wherein the first end of each of the one or more curved channel frames extends into an inlet volume defined by the inlet tank, and the second end of each of the one or more curved channel frames extends into an outlet volume defined by the outlet tank (as set forth in claim 17 above, per the description in Page 7, lines 20-23, and as shown in Sommer’s Figures 1, 9 & 11, the ends of the tubes are sealed within the respective header assembly and thus necessarily extend into the respective header assembly).
Regarding Claim 21, Sommer discloses a method of manufacturing a heat exchanger core (Figures 9 & 11, i.e. embodiment where tubes of Figure 11 replace tubes of Figure 10 per the description on page 12, lines 4-5), comprising: 
forming one or more curved channel frames (tubes 102, as shown in Figure 11), each of the one or more curved channel frames having a first end (22, not labeled in Figure 9 but as shown in Figure 1), a second end (24, not labeled in Figure 9 but as shown in Figure 1), an inlet portion (portion of the tubes inside header 26) adjacent to the first end (as shown in Figures 9 & 11) adjacent to the first end (as shown in Figures 1, 2b & 3), and an outlet portion (portion of the tubes inside header 28) adjacent to the second end (as shown in Figures 9 & 11), each of the one (single hollow channel for fluid 31, per the description on page 12, lines 8-10) formed in a cross section (cross-section defining the W-shape shown in Figure 11) of the respective curved channel frame that each direct flow of a first fluid (31) in a first direction (vertical direction relative to Figures 9 and 11) therethrough from the first end to the second end (apparent from Figures 9 & 11), and each of the one or more curved channel frames defining a curved profile in a direction that is perpendicular to the first direction (curved profile defined by the W-shape along air flow direction 108 in Figure 11), 
wherein each of the one or more fluid passageways is defined on all sides by a plurality of inner walls (inner walls of the hollow chamber for fluid 31) of the respective curved channel frame, the plurality of inner walls comprises an upper inner wall (upper inner wall, as shown in the Annotated Figure above, i.e. the entire upper inner wall of the W-shape) and a lower inner wall (lower inner wall, as shown in the Annotated Figure above, i.e. the entire upper inner wall of the W-shape), and each of the upper inner wall and the lower inner wall is curved to be parallel to the curved profile (curved as shown in Figure 11 as to define the W-shape); 
disposing each of the one or more curved channel frames into an inlet header (lower wall of header assembly 26, not labeled in Figure 9 but as shown in Figure 1) and an outlet header (upper wall of header assembly 28, not labeled in Figure 9 but as shown in Figure 1) such that the first end of each of the one or more curved channel frames is received in a corresponding opening (implicit openings in header 26 such that each tube end can be sealingly secured within the header, per the description on Page 7, lines 20-23) in the inlet header (as shown in Figures 1, 9 & 11), and the second end of the one or more curved channel frames is received in a corresponding opening (implicit openings in header 26 such that each tube end can be sealingly secured within the header, per the description on Page 7, lines 20-23) in the outlet header (as shown in Figures 1, 9 & 11);
brazing the one or more curved channel frames to the inlet header and the outlet header (per the description on Page 7, lines 20-23), thereby forming a first set of one or more brazed joints (inherent braze joint after brazing) adjacent to the inlet header (necessarily a result of brazing the curved channel frames to the inlet header) and a second set of one or more brazed joints (inherent braze joint after brazing) adjacent to the outlet header (necessarily a result of brazing the curved channel frames to the outlet header);
providing an inlet cover (remainder walls, i.e. excluding the lower wall, of the header assembly 26) to the inlet header, thereby forming an inlet tank (26) that defines an inlet volume (implicit internal volume of the header assembly 26); and 
providing an outlet cover (remainder walls, i.e. excluding the upper wall, of the header assembly 28) to the outlet header, thereby forming an outlet tank (28) that defines an outlet volume (implicit internal volume of the header assembly 28).
Sommer fails to teach the welding steps as claimed.
However, Dey teaches (Figure 8) a heat exchanger core (53), comprising one or more channel frames (tubes in the core, such as tubes 33 in Figure 5b); inlet/outlet tanks (assembly of 64 & 65, only one tank shown with the other having the same structure), each comprising a header (54), and a cover (55); wherein the respective (per Paragraph 0059, lines 7-8) thereby defining a respective set of one or more brazed joints (necessarily a result of brazing the tubes to the headers, such as braze joint “a” in Figure 5c) adjacent the respective header. In particular, Dey teaches wherein the respective cover is welded to the respective header, thereby defining a respective welded joint (56) for the purpose of fixing the respective cover the respective header. A skilled artisan would have recognized that such welded joints would create a fluid tight seal between the header and the cover as to prevent fluid leakage therefrom, ultimately ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sommer, by welding the inlet cover to the inlet header; and by welding the outlet cover to the outlet header, as taught by Dey, for the purpose of fixing the respective cover the respective header, thereby creating a fluid tight seal between the header and the cover as to prevent fluid leakage therefrom, ultimately ensuring proper operation of the heat exchanger.
Regarding Claim 24, Sommer as modified teaches the method of claim 21 but fails to teach wherein brazing the one or more curved channel frames to the inlet header and the outlet header comprises placing the one or more curved channel frames, the inlet header, and the outlet header into an oven.
 However, Dey further teachers that brazing of heat exchanger parts typically occur in a furnace (Paragraph 0071, wherein “furnace” is synonym to “oven” in the art of brazing). A skilled artisan would have recognized that brazing heat exchanger parts in a furnace/oven would allow for the high temperatures required for melting of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sommer, by employing a furnace/oven during brazing the one or more curved channel frames to the inlet header and the outlet header, as taught by Dey, for the purpose of allowing for the high temperatures required for melting of the brazing material as to create the brazed joints as to ensure the required fluid tight seal between the one or more curved channel frames to the inlet header and the outlet header.  
Regarding Claim 25, Sommer as modified teaches the method of claim 21 and further teaches wherein brazing the one or more curved channel frames to the inlet header and the outlet header comprises exposing the one or more curved channel frames, the inlet header, and the outlet header to a temperature that is at or above a melting temperature of a braze material (inherent to brazing processes because otherwise the braze material would not melt and the brazed joints would not be created).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Dey as applied to claim 21 above, and further in view of Westergard et al. - (US2011/0240277), hereinafter referred to as “Westergard”.

Regarding Claim 22, Sommer as modified teaches the method of claim 21 but fails to teach the specific welding method employed when welding the inlet cover to the inlet header.
However, Westergard teaches that welding methods are well-known in the heat exchanger arts and particularly teaches that at least MIG welding, TIG welding, friction stir welding, and any other suitable welding methods are well-known (Paragraph 0048) as to secure heat exchanger parts together resulting in structurally sound structures.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to weld the respective cover to the respective header, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensure a secure and structurally sound joint between the covers and respective header, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Sommer, by trying to weld the covers to the respective header via at least any one of tungsten inert gas (TIG) welding, metal inert gas (MIG) welding, and friction stir welding (FSW), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Dey as applied to claim 21 above, and further in view of Garret et al. - (US2011/0162826), hereinafter referred to as “Garret”.

Regarding Claim 23, Sommer as modified teaches the method of claim 21 but fails to teach wherein welding the inlet cover to the inlet header is performed at a distance of at least about 15 mm from the first set of one or more brazed joints.
However, Garret teaches (Figures 10-11) a heat exchanger core (assembly of 2 & 15) which is brazed to a header (10) and a cover (11) which is welded to the core. In particular, Garret teaches that a distance (d, Figure 10) between the end of the header and the cover is not zero and is thus selected as to avoid the brazing of the core to the header to melt (Paragraph 0123).
Therefore, a distance between the welding joints and the brazed joints is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the greater the distance, the less likely will be for the brazing of the core to the header to melt. Therefore, since the general conditions of the claim, i.e. selecting an appropriate distance between the brazing joints and the welding joints, were disclosed in the prior art by Garret, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Sommer, by welding the inlet cover to the inlet header at a distance of at least about 15 mm from the first set of one or more brazed joints.

Response to Arguments
Applicant’s arguments, see remarks filed 12/28/2020, with respect to claims 1, 11, 17, and 21 that Nies as modified fails to teach “wherein each of the one or more fluid passageways is defined on all sides by a plurality of inner walls of the respective curved channel frame, the plurality of inner walls comprises an upper inner wall and a lower inner wall, and each of the upper inner wall and the lower inner wall is curved to be parallel to the curved profile” have been considered but are moot because the arguments do not apply to any of the references or combination of references being used in the current rejection.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-3, 5-12, 14-25 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

         /JIANYING C ATKISSON/         Supervisory Patent Examiner, Art Unit 3763